Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction
	The examiner is in receipt of applicant’s response to office action mailed 3/21/2022, which was received 8/15/2022. Acknowledgement is made to the Group IA including claim 1,2,16 and 17 without traverse. The examiner notes that claim 2 has been identified in the amended set of claims as the second claim 1 and claims 17 and 18 are now identified as 16 and 17. For the purpose of this office action the second claim 1 will be identified as claim 20, since claim 2 was canceled and claim 20 was not addressed. Claims 16 and 17 will be addressed with the current features as amended. 

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered second claim 1 been renumbered as claim 20.
Specification
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “interphase” in the specification is used by the specification to mean “interface,” while the accepted meaning is “the resting phase between successive mitotic divisions of a cell, or between the first and second divisions of meiosis” The term is indefinite because the specification does not clearly redefine the term. The examiner suggests applicant change the term “interphase” to “interface” throughout the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 recites dependency to claim 2 which has been canceled.  There is insufficient antecedent basis for this dependency. The examiner suggests that the claim depend upon newly renumbered claim 20 supra.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “interphase” in claim 1 is used by the claim to mean “interface,” while the accepted meaning is “the resting phase between successive mitotic divisions of a cell, or between the first and second divisions of meiosis” The term is indefinite because the specification does not clearly redefine the term. The examiner suggests applicant change the term “interphase” to “interface”.

Claim s1,16,17 and 20 are replete with antecedent issues for example the term “users links”, “results”, “said 
    PNG
    media_image1.png
    2
    3
    media_image1.png
    Greyscale
 execution”, “the filter's inputs”, “item's price range and the maximum amount of desired users within a multiple exchange chain the user's location range”, “the last user link”, “the extraction”, a first subprocess” (in claim 20 is same feature as claim 1), “ the user's inventory”, “The method for the generation of a multiple exchange chain” (claim 20).  There is insufficient antecedent basis for these limitation in the claims.

Claims 1,16,17,20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case the applicant has 3 mixed statutory classes a method, “A user interphase executing a multiple exchange engine” and “non-transitory computer-readable medium”.
That is: ‘A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to “[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”); Ex parteLyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,16,17 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
Claim (1) A computer-readable method that iterates automatically, to 
generate user links in real time by means of their published inventories; comprising a direct or indirect match among at least two users, 
wherein said user’s match generates links between users, 
wherein said users links are generated in real time for a plurality of users wanting to do transactions, exchange goods and services with or without monetary exchange,
wherein at least two users communicate via a communication network through a non-transitory computer-readable medium, 
wherein said non-transitory computer-readable medium comprises instructions stored thereon, that when executed on a processor, perform the steps of:
    PNG
    media_image2.png
    2
    2
    media_image2.png
    Greyscale
 
Generating wanted items options by users, within an exchange chain or as a direct matching result, 
extracting data from an electronically published first listing,
wherein said first listing is defined as a "Want" listing, 
extracting data from an electronically published second listing, 
wherein said second listing is
    PNG
    media_image1.png
    2
    3
    media_image1.png
    Greyscale
 defined as a "Have" listing and extracting data from an electronic plugin located on electronically published item's listings, wherein the extracting method comprises:
A first subprocess that executes itself automatically any time a "Have" listing is electronically published, wherein said subprocess locates matching criteria 
    PNG
    media_image3.png
    2
    2
    media_image3.png
    Greyscale
 among a plurality of random "Want" listings and creates an inventory of direct matching results; wherein, said direct matching results are arranged by relevance and correlate to a published "Have" listing.
A second subprocess that executes itself automatically any time a "Want" listing is electronically published, wherein said second subprocess locates matching criteria among a plurality of random "Have" listings and creates an inventory of direct matching results; wherein, said results are arranged by relevance and correlate to a published "Want" listing.
A user interphase executing a multiple exchange engine, wherein said 
    PNG
    media_image1.png
    2
    3
    media_image1.png
    Greyscale
 execution is performed through the submission of an offer, including an offered item by an Offer's Originator for the multiple exchange construction; wherein the filter's inputs are the user's location range, item's price range and the maximum amount of desired users within a multiple exchange chain; wherein, executing a multiple exchange engine commences iterating in sequence a first, second and third subprocess to generate a graphical rendering of a multiple exchange chain.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the steps are done by a computer and a graphical display is presented, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “generating, extracting, locating, iterating and arranging” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
Claim (1) A computer-readable method that iterates automatically, to 
generate user links in real time by means of their published inventories; comprising a direct or indirect match among at least two users, 
wherein said user’s match generates links between users, 
wherein said users links are generated in real time for a plurality of users wanting to do transactions, exchange goods and services with or without monetary exchange,
wherein at least two users communicate via a communication network through a non-transitory computer-readable medium, 
wherein said non-transitory computer-readable medium comprises instructions stored thereon, that when executed on a processor, perform the steps of:
    PNG
    media_image2.png
    2
    2
    media_image2.png
    Greyscale
 
Generating wanted items options by users, within an exchange chain or as a direct matching result, 
extracting data from an electronically published first listing,
wherein said first listing is defined as a "Want" listing, 
extracting data from an electronically published second listing, 
wherein said second listing is
    PNG
    media_image1.png
    2
    3
    media_image1.png
    Greyscale
 defined as a "Have" listing and extracting data from an electronic plugin located on electronically published item's listings, wherein the extracting method comprises:
A first subprocess that executes itself automatically any time a "Have" listing is electronically published, wherein said subprocess locates matching criteria 
    PNG
    media_image3.png
    2
    2
    media_image3.png
    Greyscale
 among a plurality of random "Want" listings and creates an inventory of direct matching results; wherein, said direct matching results are arranged by relevance and correlate to a published "Have" listing.
A second subprocess that executes itself automatically any time a "Want" listing is electronically published, wherein said second subprocess locates matching criteria among a plurality of random "Have" listings and creates an inventory of direct matching results; wherein, said results are arranged by relevance and correlate to a published "Want" listing.
A user interphase executing a multiple exchange engine, wherein said 
    PNG
    media_image1.png
    2
    3
    media_image1.png
    Greyscale
 execution is performed through the submission of an offer, including an offered item by an Offer's Originator for the multiple exchange construction; wherein the filter's inputs are the user's location range, item's price range and the maximum amount of desired users within a multiple exchange chain; wherein, executing a multiple exchange engine commences iterating in sequence a first, second and third subprocess to generate a graphical rendering of a multiple exchange chain.

 
These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of collecting information using well known techniques and computer functionality and matching wants and needs, are recited at a high-level of generality (i.e., generic computers deriving information in a known manner) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as computers).  For example, stating that a computer is used to collect information and determine matching characteristics, only generally links the commercial interactions and management of relationships or interactions between people to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II)) including:
receiving or transmitting data over a network (e.g. collecting information by scraping data, and displaying information) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. store data related to listings) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claims 16,17 and 20 are dependencies of claim 1. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:

a method wherein the first step within the first subprocess validate whether its current iteration is geared to find the last user link; closing the multiple exchange chain.
wherein, for the last user link, a third is executed to conclude a multiple exchange chain.
wherein a first subprocess extracts data from the item owned by the user at the back of the multiple exchange construction; wherein said data was gathered through a plugin located on the item's digital listing; wherein said data comprises a list of users wanting said item; wherein, each user could own a plurality of items conforming with the selected filter's parameters; wherein, the extraction is completed one user at a time from said list of users, wherein the user's inventory is scanned and validated; wherein, the first subprocess selects just one item conforming with the filter's parameters and adds its owner at the back of the multiple exchange construction.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fleming (US PG PUB 20190172121) in view of Stehenberger (US PG PUB 20140074656).
Kinnersley (PG PUB 20140089125).

In regards to claim 1, Fleming discloses a computer-readable method that iterates automatically, to 
generate user links in real time by means of their published inventories; comprising a direct or indirect match among at least two users (Fleming, abstract)“An online bartering exchange provides a plurality of user accounts a method and system to barter inventory list of items for wants list of items with each other. The method allows each user account to build the lists and specify characteristics of each item of the lists. The method compares the wants list of items for an arbitrary user account with the inventory list of items for each user accounts for potential matches. When a match is found, the method notifies the arbitrary account and the matching account for the match and manages the terms-and-conditions for the bartering exchange. The arbitrary account and the matching account then complete the exchange by a face-to-face meeting or mailing/shipping method. Then, the method manages the post-exchange review and rating process for each user account. Further, the method provides each user account an online method to create communal sale advertisements to cash out the user's inventory list of items. The method allows the user to move unsold items to an inventory list of items that are available for trade with other user accounts and sold inventory items to wants list of items for further bartering exchanges so that more similar or same items may be obtained later to be sold in future to increase sales”), 
wherein said user’s match generates links between users (Fleming, para 0011, “All items are compared and matched based on specific criteria such as item category, subcategory, geographical area, dollar values, which solves the problem of lacking common measure of values. Further, the bartering exchange system allows each user account to specify and/or modify the matching criteria.”), 
wherein said users links are generated in real time for a plurality of users wanting to do transactions, exchange goods and services with or without monetary exchange (Fleming, para 0013, “compares the wants list of items for an arbitrary user account with the inventory list of items for each of the plurality of user accounts for potential matches for bartering exchange. Further the method notifies the arbitrary account and the matching user account for the match and manages the terms-and-conditions process for the bartering exchange. The arbitrary user account and the matching user account then can complete the exchange by a face-to-face meeting or mailing/shipping using a common carrier. Additionally, the method manages the negotiation process for the arbitrary account and the matching user account if needed. The bartering exchange method manages the post-exchange feedback/review and/or ratings for each user account. Further, the method provides each user account an online process to create communal sale advertisements to sell and cash out the user's inventory items. The method allows the user to move sold inventory items to wants list of items for further bartering exchange so that more similar or same items may be sold at the next communal sale thus increasing sales”),
wherein at least two users communicate via a communication network through a non-transitory computer-readable medium (“Fleming, FIG 1, communicate through PC via internet server), 
wherein said non-transitory computer-readable medium comprises instructions stored thereon, that when executed on a processor, perform the steps of:
    PNG
    media_image2.png
    2
    2
    media_image2.png
    Greyscale
 
Generating wanted items options by users, within an exchange chain or as a direct matching result (Fleming, para 0013, “bartering exchange method manages each user account's inventory list and wants list of items”), 
extracting data from an electronically published first listing (Fleming, FIG 6),
wherein said first listing is defined as a "Want" listing (Fleming, FIG 6, want item listing), 
extracting data from an electronically published second listing, 
wherein said second listing is
    PNG
    media_image1.png
    2
    3
    media_image1.png
    Greyscale
 defined as a "Have" listing and extracting data from an electronic plugin located on electronically published item's listings (Fleming, FIG 2, searched list of items in inventory that are potential matches for bartering purposes) , wherein the extracting method comprises:
A first subprocess that executes itself automatically any time a "Have" listing is electronically published, wherein said subprocess locates matching criteria 
    PNG
    media_image3.png
    2
    2
    media_image3.png
    Greyscale
 among a plurality of random "Want" listings and creates an inventory of direct matching results; wherein, said direct matching results are arranged by relevance and correlate to a published "Have" listing (Fleming, FIG 6, subprocess for identifying potential item trade).
A second subprocess that executes itself automatically any time a "Want" listing is electronically published, wherein said second subprocess locates matching criteria among a plurality of random "Have" listings and creates an inventory of direct matching results; wherein, said results are arranged by relevance and correlate to a published "Want" listing (Fleming, FIG 8).
Fleming teaches displaying information from a bartering exchange for multiple exchanges, but does not specifically mention A user interphase executing the multiple exchange engine, Stehrenberger teaches A user interphase executing the multiple exchange engine (Stehrenberger, para 0031, “The system 200 may be configured to receive information used to generate the listings from the users, who may input the information into the system 200 using Trader 1 Terminal 206, Trader 2 Terminal 208, and Trader 3 Terminal 210. For example, the trader terminals 206-210 may be used to access the web site 216 which acts as an interface that enables the users to input the information into the system 200. In some embodiments, users input information into the website 216. In some embodiments, users input information into an app on a mobile device or computer. The input may be made on many different types of computing devices including but not limited to a mobile phone, computer, laptop, tablet, or other computing device. The input may be made through many different platforms including but not limited to a website, an application or program downloaded to a computing device, an email or other electronic communication platform”). It would have been obvious to a person having ordinary skill in the art at the time of the invention to include in Fleming, A user interphase executing the multiple exchange engine as is taught by Stehrenberger, since this will allow for the display and entry of data using a well understood means.
The combination of Fleming and Stehrenberger discloses wherein said 
    PNG
    media_image1.png
    2
    3
    media_image1.png
    Greyscale
 execution is performed through the submission of an offer, including an offered item by an Offer's Originator for the multiple exchange construction; wherein the filter's inputs are item's price range (Fleming, FIG 9). Fleming and Stehrenberger do not expressly that the filters include the user's location range, and the maximum amount of desired users within a multiple exchange chain. However, these differences are only found in the non-functional data stored. Data identifying various filters from any number of available filters is not functionally related to the substrate of the invention. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use any number of filters in the filters of Fleming and Stehrenberger, because such data does not functionally relate to the substrate of the invention and merely labeling the data differently from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

wherein, executing a multiple exchange engine commences iterating in sequence a first, second and third subprocess to generate a graphical rendering of a multiple exchange chain (Stehrenberger, para 0054, “Often times, users are not as specific as the examples above using inductive matching. Instead of inputting specific information, such as brand, trade name, model number, etc., (e.g., APPLE, IPAD3, model number #A10343), users may input a general description (e.g., "tablet"). A deductive way of matching using many different filters would enable matching of the item. This inputted "Tablet" is then grouped into a breadcrumb trail of categories and sub-categories. Filters may include but are not limited to price range, location, categories and sub-categories, etc”).

Claim 20,16,17 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming (US PG PUB 20190172121) in view of Stehenberger (US PG PUB 20140074656) and further in view of Kinnersley (PG PUB 20140089125).

In regards to claim 20, the combination of Fleming and Stehrenberger teach digital listings being used for trades/bartering, but does not specifically mention wherein a first subprocess extracts data from the item owned by the user at the back of the multiple exchange construction; wherein said data was gathered through a plugin located on the item's digital listing; wherein said data comprises a list of users wanting said item; wherein, each user could own a plurality of items conforming with the selected filter's parameters; wherein, the extraction is completed one user at a time from said list of users, wherein the user's inventory is scanned and validated; wherein, the first subprocess selects just one item conforming with the filter's parameters and adds its owner at the back of the multiple exchange construction. Kinnersley teaches wherein a first subprocess extracts data from the item owned by the user at the back of the multiple exchange construction; wherein said data was gathered through a plugin located on the item's digital listing; wherein said data comprises a list of users wanting said item; wherein, each user could own a plurality of items conforming with the selected filter's parameters; wherein, the extraction is completed one user at a time from said list of users, wherein the user's inventory is scanned and validated; wherein, the first subprocess selects just one item conforming with the filter's parameters and adds its owner at the back of the multiple exchange construction (Kinnersley, para 0030, “The post extraction and conversion module 335 is generally configured to access and retrieve listing information from services and applications hosted via E-Commerce/Barter Server 130. The post extraction and conversion module 335 will convert any applicable listing data so that it is compatible with the data structure and format maintained by the data layer 350 of trading engine 190. Those skilled in the art will recognize that a variety of methods may be used to access and retrieve listing information from services and applications hosted via E-Commerce/Barter Server 130 including but not limited to the use of an API provided by a given service and application as well as `web scraping` techniques as generally described in the following Wikipedia article at http://en.wikipedia.org/wiki/Web_scraping. The post extraction and conversion module 335 may use the communication module 338 to prompt users via communications device 150 to remove listing information from services and applications hosted via E-Commerce/Barter Server 130 to avoid confusion or potential conflicts. Alternatively, post extraction and conversion module 335 may autonomously remove listing information from services and applications hosted via E-Commerce/Barter Server 130 to avoid confusion or potential conflicts”. It would have been obvious to a person having ordinary skill in the art at time of the invention to include the combination of Fleming and Stehrenberger, wherein a first subprocess extracts data from the item owned by the user at the back of the multiple exchange construction; wherein said data was gathered through a plugin located on the item's digital listing; wherein said data comprises a list of users wanting said item; wherein, each user could own a plurality of items conforming with the selected filter's parameters; wherein, the extraction is completed one user at a time from said list of users, wherein the user's inventory is scanned and validated; wherein, the first subprocess selects just one item conforming with the filter's parameters and adds its owner at the back of the multiple exchange construction as is taught by Kinnersley, since this will allow for multiple sources to be used to collect wants and needs from users and expand the likelihood of a match.

In regards to claim 16, the combination of Fleming, Stehrenberger and Kinnersley teach wherein the first step within the first subprocess validate whether its current iteration is geared to find the last user link; closing the multiple exchange chain Fleming, para 0013, “The method allows the user to move sold inventory items to wants list of items for further bartering exchange so that more similar or same items may be sold at the next communal sale thus increasing sales”.

In regards to claim 17, the combination of Fleming, Stehrenberger and Kinnersley teach wherein, for the last user link, a third is executed to conclude a multiple exchange chain (Fleming FIG 2).


Discussion of additional Cited Art
NPL 
Soni teaches “Bartering, a way of transaction popular from 6,000 BC, is today, not based on the inherent need of goods, but extracting maximum value of your goods as a consumer and your skills and services as a business. Aiding this rise of barter economy are online bartering platforms, having a tinge of community building to it. However, it is easier said than done to crack this market. Soni, however, fails to render the application's above-mentioned limitations obvious.

Foreign
	WO 2007103923 to Alvarado teaches “compact discs are traded among a plurality of members who are registered in a common community. Each member has an account including a trading credit balance and a mailing address. A user interface is provided that allows a member to enter articles that the member owns and is willing to trade and articles that the member wants to own. The user interface also receives article trading instruction messages. An administration computer hosts the plurality of members and facilitates article trades among the members. The administration computer identifies matches between owned and wanted articles. For each identified match, an article trading instruction message is sent to the article owner requesting that the article owner mail the owned article to the mailing address of the member who wants to own the article. If the member sends the article, a trading credit is posted to the member's account and a trading debit and a monetary charge is posted to the member's account who will be receiving the article. Each traded article has the same trading credit. A priority algorithm is used to select the member who will receive the article if there is more than one member who wants an article that another member owns and is willing to trade. The priority algorithm is based in part on a member score that is a function of the relative value of the articles that a member owns and sends to another member compared to the relative value of the articles that the member wants and receives from another member, the relative value of the articles being determined by a demand for the article compared to a supply for the article among the members. A portion of the monetary charge is placed in a pool for distribution to the content creator of the article.”. Alvarado, however, fails to render the application's above-mentioned limitations obvious.


US Patent and PGPUBS
	US Patent 10332166 to Kline teaches “generating a computer-based, multi-party dynamic bartering network. The method includes: receiving, at a computer server, user supply information and user demand information from multiple parties over a computer network; generating multi-party barter loop options, using one or more processors, in response to a search request by a searching user, by analyzing the user supply information and user demand information; proposing multi-party barter loop options to the searching user over the computer network; receiving confirmation of the searching user joining a multi-party barter loop from the proposed multi-party barter loop options; and facilitating execution of the multi-party barter loop”. Kline, however, fails to render the application's above-mentioned limitations obvious.

	US Patent 9135612 to Proctor teaches “ exchange or trade of information such as rewards value or a restaurant coupon. The exchanged assets may also be other dissimilar assets exchanged between individuals and/or entities. The exchange may be initiated in numerous ways such as after completing a review, exchanging or trading a gift card, a prepaid card, a reward card, a coupon, a ticket, a pass, and/or the like when in proximity to a specific location or a location of some type or category, and/or exchanging or trading of other assets between individuals based on one or more constraints such as time, location, need, desire for the assets, and/or proximity”. Proctor, however, fails to render the application's above-mentioned limitations obvious.


	US PG PUB 20180204262 to Donkervoet teaches “ system receives item information and locates available items. The system receives trade relationships and generates trade circles. The system identifies an optimum trade circle solution and causes the exchange of items identified in the optimum trade circle solution”. Donkervoet, however, fails to render the application's above-mentioned limitations obvious.


	US PG PUB 20170109804 to Zabian teaches “exchanging information about available items are provided. A method that can be performed at a server system includes: receiving media content relating to an available item from an electronic device of a listing user; receiving one or more keyword attributes that define attributes of the available item, the keyword attributes being generated by the listing user; and receiving location data identifying the location of the available item. The method stores the media content, keyword attributes, and the location data of the available item as an item record in an item database. Responsive to an accessing user accessing the server system using an electronic device, the method enables the accessing user to filter item records stored in the item database by the keyword attributes so as to view available items that match the keyword attributes.” Zabian, however, fails to render the application's above-mentioned limitations obvious.


	US PG PUB 20160350835 to Rittman teaches “ trade-in bartering items between two or more parties using smartphone/mobile device application. All parties access a central server via smartphone/mobile device application and provides a list of items they have to trade-in and want to obtain, a description of the items and any conditions for trade-in of the items. The lists are stored in a database to indicate the party's possible trades are automatically created. A heuristic based system checks for possible trades between the parties. In case a match was found the parties involved in each possible trade are notified to suggest the trade. Upon receipt of confirmation from each party, the trade is processed to completion”. Rittman, however, fails to render the application's above-mentioned limitations obvious.


	US PG PUB 20130262254 to Barabash teaches “ a trade includes in an electronic data processing system introducing by a plurality of users information about the users and about items which they are willing to buy and to sell, searching by the users information about items which they are willing to sell and to buy, generating connection between them, and based on the connections finding a plurality of groups of users, such that in each group of users there are a buy only buyer, a sell-only seller, and a plurality of buy/sell traders”. Barabash, however, fails to render the application's above-mentioned limitations obvious.


	US PG PUB 20130006804 to Khani teaches “An internet server or web server based trading system that is designed to facilitate barter type trade transactions. In addition to accommodating standard type trade searches that allows users to browse for items or services that the user wants or needs, the system also has a unique reverse trading system, here called "Wishtrades", that also allows a user to enter in what the user has, and receive a list of items or services that can be traded for what the user has. The invention also has additional features, such as integration with social networks and geographic proximity based searching to improve reliability, as well as various automatic search features designed to allow the system to continually look for potential beneficial trades when the user is not online, and to notify the user when such trades are detected”. Khani, however, fails to render the application's above-mentioned limitations obvious.


	US PG PUB 20100325061 to Neff teaches “establishing for a market maker a rule for automatically generating a contra order in response to an order. The rule comprises at least one condition comprising at least one characteristic describing the order. The at least one condition allowing matching based on a security in the order is in a security list specified by the market maker. The method further comprises receiving from a trader the order; matching on the computer the order to the at least one condition of the rule; automatically generating the contra order in response to the order, if the rule is satisfied; and providing the contra order for acceptance”. Neff, however, fails to render the application's above-mentioned limitations obvious.


	US PG PUB 20100161597 to Bochek teaches “bartering items between two or more parties using a communications network in which each party accesses a central server via the communications network and provides a list of items they have to trade and want to obtain, a description of the items and any conditions for trade of the items. The lists are stored in a database and links indicating the party's possible trades are automatically created. A search for possible trades between the parties is undertaken using the links and the parties involved in each possible trade are notified to confirm the trade. Upon receipt of confirmation from each party, the trade is processed to completion. Weights may be assigned to the links, representing a degree of similarity between descriptions of items, whereby the search for possible trades is conducted based on the weights of the links”. Bochek, however, fails to render the application's above-mentioned limitations obvious.


	US PG PUB 20010034694 to Elias teaches “ The system proffers a collectibles hierarchy consisting of collectibles subject matter. The hierarchy terminates into a plurality of collectible item leaf nodes. The collectible item leaf nodes contain therein a plurality of descriptive collectibles data, including searchable data fields. User entered auction, barter and classified listings are received and associated with each of the respective collectible item leaf nodes. An identification system (e.g. alpha-numeric numbering system or other identification system) for uniquely identifying and labeling hierarchical branches, collectible item leaf nodes and related user entered listings is provided. Associated with the collectibles hierarchy, collectible item leaf nodes and listings is an electronic appraisal warehouse, comprised of data related to a plurality of archived sales, barters, and auctions, including associated graphical and media representations, and further related information such as selling price, condition/grade as described, etc., organized and classified according to the hierarchy branches, collectible item leaf nodes, listings and further sortable by selectable data attributes, such as sales price, condition, etc. Detailed, real time market place information pertaining to the various levels of the collectibles hierarchy, including the collectible item leaf nodes, is made available via an online transaction manager and related collectibles database and manager”. Elias, however, fails to render the application's above-mentioned limitations obvious.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/           Primary Examiner, Art Unit 3625